Citation Nr: 1420241	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  11-29 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for pseudofolliculitis barbae (PFB). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel








INTRODUCTION

The Veteran had active military service from March 1984 to November 1984.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2011, the Veteran withdrew his request for a hearing before the Board. 

A review of the Virtual VA paperless claims processing system revealed additional VA treatment records that were not reviewed by the RO and a March 2014 brief by the Veteran's representative.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran asserts that his PFB was aggravated beyond a natural progression by his military service.  The Board notes that every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such war service, unless there is clear and unmistakable evidence that the increase in disability is due to the natural progress of the condition.  

The Veteran's January 1984 entrance examination did not disclose PFB.  However, the Veteran was noted to have mild PFB during a March 15, 1984 Recruit Screening Examination and Review of Entrance Medical Examination and History.  As the Recruit Screening Examination occurred after entrance into active duty, the Board must find that the presumption of soundness attaches to this claim.

The Veteran was afforded a VA examination in June 2010 and the VA examiner opined that the Veteran's preexisting PFB was not aggravated by service because there was no objective evidence of aggravation beyond the normal progression of the condition.  The Board finds that this examination report should be returned for an addendum opinion as the applicable standard is whether there is clear and unmistakable evidence that the Veteran's pre-existing PFB was not aggravated by service beyond the natural progression. 

In an October 2011 Report of General Information it was stated that Map-D indicated that they were waiting for records from Social Security Administration (SSA) but a tracked item stated they were received in June 2011; however, the Board finds that the SSA records are not currently associated with the Veteran's claims file.  A remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA disability benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).  Thus, the RO should either obtain the Veteran's SSA records or associate already obtained SSA records with the Veteran's claims file. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all updated VA and private treatment records with any necessary authorization from the Veteran that are relevant to the Veteran's claim.

2.  Determine if the Veteran's SSA records were already obtained and associated with his claims file.  If not then contact the SSA and obtain any administrative decisions and all medical records used in adjudicating the Veteran's award of disability benefits.

3.  Return the claims folder to the June 2010 VA examiner for an addendum opinion.  The VA examiner should provide opinion as to whether it is clear and unmistakable (i.e., undebatable) that the Veteran's pre-existing PFB WAS NOT aggravated beyond the natural progress of the disorder by his active military service?

Any opinions expressed must be accompanied by a complete rationale.  If an opinion cannot be given without resorting to mere speculation than the VA examiner must state so and further provide a reason for such conclusion. 

If the VA examiner is no longer available, the RO should forward the claims folder to another appropriately qualified examiner.  If the examiner finds that examination of the Veteran is necessary, the RO should schedule the examination.

4.  The RO should then readjudicate the claim on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) that considers all of the evidence associated with his claims file and provide the Veteran and his representative the requisite time period to respond. 

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

